Title: To George Washington from Mary Dagworthy, 29 December 1780
From: Dagworthy, Mary
To: Washington, George


                        
                            Sir
                            Trenton Decr 29th 1780
                        
                        By order of the Ladies of the Committee I inform your Excellency they have delivered to Col. Neilson D.Q.M.
                            of this State Three hund and Eighty pair of Stockings to be forwarded by him to your Excellency and disposed of as you
                            shall judge proper for the benefit of the Continental Soldiers. I am your Excellency’s Huml. Sert 
                        
                            M. Dagworthy
                        
                    